DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on September 23, 2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 10, 13, 20, 24 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 6, 10, 20 and 24, Applicants state that the first earth station and second earth station act as Level 1 relays, but then indicate that the data links comprise a Level 2 connection between the sNB and the core network. In [0234] of the specification, it is indicated that when the stations are Level 1 relays the Level 2 wouldn’t be present. Examiner requests clarity on what is to be interpreted as a Level 2 vs Level 1 relay.
In claims 13 and 27, Applicants state that the signaling is transported between the sNB-DU and the sNB-CU via the earth stations, however it appears that the signaling goes to the earth stations after passing through the sNB-DU and sNB-CU. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 14-19 and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Määttänen et al. (U.S. PGPub 2022/0086713), hereinafter referred to as ‘713 in view of Määttänen et al. (U.S. PGPub 2021/0385675), hereinafter referred to as ‘675.
Regarding claim 1, ‘713 teaches a method performed by a first network node for transferring signaling for a first plurality of radio cells from a first earth station to a second earth station, wherein the first plurality of radio cells is supported by a space vehicle (SV), the method comprising: 
transporting first signaling between a first plurality of User Equipments (UEs) and a Core Network at a first time, wherein the first signaling is transported via the SV, the first earth station and the first network node, and wherein the first signaling is transported between the SV and the first plurality of UEs using the first plurality of radio cells (the network node may also transmit or signal to the UE terminal(s) one or more report triggering and/or reporting criteria; See Fig. 13 and [0053]);
ceasing to transport the first signaling between the first plurality of UEs and the Core Network at a second time, wherein the second time is subsequent to the first time (the network node may be configured to perform, in some example embodiments optionally, one or more actions responsive to receiving the reporting message from the UE terminal; See [0053]); and 
enabling the transport of second signaling between the first plurality of UEs and the Core Network after the second time via the SV, the second earth station and a second network node, wherein the second signaling is transported between the SV and the first plurality of UEs using the first plurality of radio cells (sending a handover signal (e.g., to a new spot beam cell within the same coverage area or in a coverage area of another space/airborne platform, which can be mediated by way of suitable ISL/IAL message(s)), or across an NTN-TN gateway to other network nodes disposed in the network environment; See [0053]).  
‘713 fails to teach wherein the first signaling and the second signaling comprise user plane signaling and control plane signaling.
‘675 teaches wherein the first signaling and the second signaling comprise user plane signaling and control plane signaling (feeder link 425b can carry the NG interface between 5GC 460 and NG-RAN 450 (including NGc control plane and NGu user plane) over f2; See [0129]).
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention, to modify the method of ‘713 to include wherein the first signaling and the second signaling comprise user plane signaling and control plane signaling taught by ‘675 in order to implement terrestrial network communications in non-terrestrial networks.
	
Regarding claim 2, ‘713 fails to teach the method of claim 1, wherein the user plane signaling includes signaling for data and voice connections between each of the plurality of UEs and external entities, and wherein the control plane signaling includes signaling for connections and associations between each of the plurality of UEs and entities in the Core Network.
‘675 teaches wherein the user plane signaling includes signaling for data and voice connections between each of the plurality of UEs and external entities, and wherein the control plane signaling includes signaling for connections and associations between each of the plurality of UEs and entities in the Core Network (the U-plane carries user information (e.g., data packets) while the C-plane is carries control information; See [0009]).
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention, to modify the method of ‘713 to include wherein the user plane signaling includes signaling for data and voice connections between each of the plurality of UEs and external entities, and wherein the control plane signaling includes signaling for connections and associations between each of the plurality of UEs and entities in the Core Network taught by ‘675 in order to implement terrestrial network communications in non-terrestrial networks.

Regarding claim 3, ‘713 further teaches the method of claim 1, wherein the first network node and the second network node comprise a same satellite NodeB (sNB) (See Fig. 2A), wherein the first signaling and the second signaling are transported via the SV in a transparent mode (FIG. 2A represents a bent pipe transponder configuration (also referred to as a transparent transponder configuration), wherein a space/airborne platform, e.g., satellite or HAPS 202A, may be provided with a transponder (or a group of transponders corresponding to a multi-spot beam technology) that transparently forwards a received signal via an uplink (e.g., AUL or FUL) back to the earth (e.g., via ADL or FDL) with only amplification and a frequency conversion or shift from the UL frequency to a DL frequency; See [0037]), wherein enabling the transport of the second signaling between the plurality of JEs and the Core Network after the second time comprises at least one of: 
determining a timing for each radio cell in the first plurality of radio cells, wherein the timing is applicable after the second time, and providing the timing of a serving radio cell in the first plurality of radio cells to each UE in the first plurality of UEs before the second time (the network node may be configured to assemble different lists of indexed reference locations depending on available intelligence with respect to each UE terminal, and may use appropriate frequencies and timeslots in accordance with the applicable control channel signaling standards for effectuating ADL transmission(s) to the UE terminals without causing interference; See [0052]); 192Qualcomm Ref. No. 202376 
determining a timing advance for each UE in the first plurality of UEs, wherein the timing advance is applicable after the second time, and providing the timing advance to each UE in the first plurality of UEs before the second time; or 
a combination thereof.  

Regarding claim 4, ‘713 further teaches the method of claim 3, wherein determining the timing for each radio cell in the first plurality of radio cells is based on (i) a known orbital position of the SV, and (ii) known or measured propagation and transmission delays for: signaling links between the sNB and the first earth station, signaling links between the first earth station and the SV; signaling links between the sNB and the second earth station; signaling links between the second earth station and the SV; and signaling links between the SV and the first plurality of UEs (See Tables 2-3).	

Regarding claim 5, ‘713 further teaches the method of claim 1, wherein the first network node and the second network node comprise a same satellite Node B (sNB), wherein the sNB is included within the SV, and wherein the first signaling and the second signaling are transported via the SV in a regenerative mode (FIG. 2B exemplifies a nontransparent or regenerative transponder configuration where satellite/HAPS 202B includes on-board processing to demodulate (i.e., demodulation of RF carrier to baseband) and decode a received signal (via an AUL or FUL) and regenerate the signal before transmitting it back to the earth (via an ADL or FDL); See [0038]).  

Regarding claim 14, ‘713 further teaches the method of claim 1, further comprising: 
transporting third signaling between a second plurality of UEs and the Core Network at the first time, wherein the third signaling is transported via the SV, the first earth station and the first network node, wherein the third signaling is transported between the SV and the second plurality of UEs using a second plurality of radio cells (the network node may also transmit or signal to the UE terminal(s) one or more report triggering and/or reporting criteria; See Fig. 13 and [0053]); and 
handing over the second plurality of UEs before the second time to a third plurality of radio cells supported by one or more SVs different from the SV, wherein fourth signaling is transported between the second plurality of UEs and the Core Network after the second time, and wherein the fourth signaling is transported via the one or more SVs using the third plurality of radio cells (sending a handover signal (e.g., to a new spot beam cell within the same coverage area or in a coverage area of another space/airborne platform, which can be mediated by way of suitable ISL/IAL message(s)), or across an NTN-TN gateway to other network nodes disposed in the network environment; See [0053]).

Regarding claim 15, ‘713 teaches a first network node configured for transferring signaling for a first plurality of radio cells from a first earth station to a second earth station, wherein the first plurality of radio cells is supported by a space vehicle (SV), the first network node comprising: 
an external interface configured to communicate with network nodes (See Fig. 13, #1320); 196Qualcomm Ref. No. 202376 
at least one memory (See Fig. 13, #1338); 
at least one processor (See Fig. 13, #1334) coupled to the external interface and the at least one memory, wherein the at least one processor is configured to: 
transport, via the external interface, first signaling between a first plurality of User Equipments (UEs) and a Core Network at a first time, wherein the first signaling is transported via the SV, the first earth station and the first network node, and wherein the first signaling is transported between the SV and the first plurality of UEs using the first plurality of radio cells (the network node may also transmit or signal to the UE terminal(s) one or more report triggering and/or reporting criteria; See Fig. 13 and [0053]); 
cease to transport the first signaling between the first plurality of UEs and the Core Network at a second time, wherein the second time is subsequent to the first time (the network node may be configured to perform, in some example embodiments optionally, one or more actions responsive to receiving the reporting message from the UE terminal; See [0053]); and 
enable the transport of second signaling between the first plurality of UEs and the Core Network after the second time via the SV, the second earth station and a second network node, wherein the second signaling is transported between the SV and the first plurality of UEs using the first plurality of radio cells (sending a handover signal (e.g., to a new spot beam cell within the same coverage area or in a coverage area of another space/airborne platform, which can be mediated by way of suitable ISL/IAL message(s)), or across an NTN-TN gateway to other network nodes disposed in the network environment; See [0053]).
‘713 fails to teach wherein the first signaling and the second signaling comprise user plane signaling and control plane signaling.
‘675 teaches wherein the first signaling and the second signaling comprise user plane signaling and control plane signaling (feeder link 425b can carry the NG interface between 5GC 460 and NG-RAN 450 (including NGc control plane and NGu user plane) over f2; See [0129]).
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention, to modify the apparatus of ‘713 to include wherein the first signaling and the second signaling comprise user plane signaling and control plane signaling taught by ‘675 in order to implement terrestrial network communications in non-terrestrial networks.

Regarding claim 16, ‘713 fails to teach the first network node of claim 15, wherein the user plane signaling includes signaling for data and voice connections between each of the plurality of UEs and external entities, and wherein the control plane signaling includes signaling for connections and associations between each of the plurality of UEs and entities in the Core Network.
‘675 teaches wherein the user plane signaling includes signaling for data and voice connections between each of the plurality of UEs and external entities, and wherein the control plane signaling includes signaling for connections and associations between each of the plurality of UEs and entities in the Core Network (the U-plane carries user information (e.g., data packets) while the C-plane is carries control information; See [0009]).
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention, to modify the method of ‘713 to include wherein the user plane signaling includes signaling for data and voice connections between each of the plurality of UEs and external entities, and wherein the control plane signaling includes signaling for connections and associations between each of the plurality of UEs and entities in the Core Network taught by ‘675 in order to implement terrestrial network communications in non-terrestrial networks.

Regarding claim 17, ‘713 further teaches the first network node of claim 15, wherein the first network node and the second network node comprise a same satellite NodeB (sNB), wherein the first signaling and the second signaling are transported via the SV in a transparent mode (FIG. 2A represents a bent pipe transponder configuration (also referred to as a transparent transponder configuration), wherein a space/airborne platform, e.g., satellite or HAPS 202A, may be provided with a transponder (or a group of transponders corresponding to a multi-spot beam technology) that transparently forwards a received signal via an uplink (e.g., AUL or FUL) back to the earth (e.g., via ADL or FDL) with only amplification and a frequency conversion or shift from the UL frequency to a DL frequency; See [0037]), wherein the at least one processor is configured to enable the transport of the second signaling between the plurality of UEs and the Core Network after the second time by being configured to at least one of:
determine a timing for each radio cell in the first plurality of radio cells, wherein the timing is applicable after the second time, and provide the timing of a serving radio cell in the first plurality of radio cells to each UE in the first plurality of UEs before the second time (the network node may be configured to assemble different lists of indexed reference locations depending on available intelligence with respect to each UE terminal, and may use appropriate frequencies and timeslots in accordance with the applicable control channel signaling standards for effectuating ADL transmission(s) to the UE terminals without causing interference; See [0052]); 
determine a timing advance for each UE in the first plurality of UEs, wherein the timing advance is applicable after the second time, and provide the timing advance to each UE in the first plurality of UEs before the second time; or 
a combination thereof.

Regarding claim 18, ‘713 further teaches the first network node of claim 17, wherein the at least one processor is configured to determine the timing for each radio cell in the first plurality of radio cells based on (i) a known orbital position of the SV, and (ii) known or measured propagation and transmission delays for: signaling links between the sNB and the first earth station, signaling links between the first earth station and the SV; signaling links between the sNB and the second earth station; signaling links between the second earth station and the SV; and signaling links between the SV and the first plurality of UEs (See Tables 2-3).

Regarding claim 19, ‘713 further teaches the first network node of claim 15, wherein the first network node and the second network node comprise a same satellite Node B (sNB), wherein the sNB is included within the SV, and wherein the first signaling and the second signaling are transported via the SV in a regenerative mode (FIG. 2B exemplifies a nontransparent or regenerative transponder configuration where satellite/HAPS 202B includes on-board processing to demodulate (i.e., demodulation of RF carrier to baseband) and decode a received signal (via an AUL or FUL) and regenerate the signal before transmitting it back to the earth (via an ADL or FDL); See [0038]).

Regarding claim 28, ‘713 further teaches the first network node of claim 15, the at least one processor is further configured to: 
transport third signaling between a second plurality of UEs and the Core Network at the first time, wherein the third signaling is transported via the SV, the first earth station and the first network node, wherein the third signaling is transported between the SV and the second plurality of UEs using a second plurality of radio cells (the network node may also transmit or signal to the UE terminal(s) one or more report triggering and/or reporting criteria; See Fig. 13 and [0053]); and
hand over the second plurality of UEs before the second time to a third plurality of radio cells supported by one or more SVs different from the SV, wherein fourth signaling is transported between the second plurality of UEs and the Core Network after the second time, and wherein the fourth signaling is transported via the one or more SVs using the third plurality of radio cells (sending a handover signal (e.g., to a new spot beam cell within the same coverage area or in a coverage area of another space/airborne platform, which can be mediated by way of suitable ISL/IAL message(s)), or across an NTN-TN gateway to other network nodes disposed in the network environment; See [0053]).

Regarding claim 29, ‘713 teaches a first network node configured for transferring signaling for a first plurality of radio cells from a first earth station to a second earth station, wherein the first plurality of radio cells is supported by a space vehicle (SV), the first network node comprising:
means for transporting (interface with antennas; See Fig. 13, #1320) first signaling between a first plurality of User Equipments (UEs) and a Core Network at a first time, and wherein the first signaling is transported via the SV, the first earth station and the first network node, wherein the first signaling is transported between the SV and the first plurality of UEs using the first plurality of radio cells (the network node may also transmit or signal to the UE terminal(s) one or more report triggering and/or reporting criteria; See Fig. 13 and [0053]); 
means for ceasing (processing circuitry; See Fig. 13, #1334) to transport the first signaling between the first plurality of UEs and the Core Network at a second time, wherein the second time is subsequent to the first time (the network node may be configured to perform, in some example embodiments optionally, one or more actions responsive to receiving the reporting message from the UE terminal; See [0053]); and 
means for enabling (See Fig. 13, #1320) the transport of second signaling between the first plurality of UEs and the Core Network after the second time via the SV, the second earth station and a second network node, wherein the second signaling is transported between the SV and the first plurality of UEs using the first plurality of radio cells (sending a handover signal (e.g., to a new spot beam cell within the same coverage area or in a coverage area of another space/airborne platform, which can be mediated by way of suitable ISL/IAL message(s)), or across an NTN-TN gateway to other network nodes disposed in the network environment; See [0053]).  
‘713 fails to teach wherein the first signaling and the second signaling comprise user plane signaling and control plane signaling.
‘675 teaches wherein the first signaling and the second signaling comprise user plane signaling and control plane signaling (feeder link 425b can carry the NG interface between 5GC 460 and NG-RAN 450 (including NGc control plane and NGu user plane) over f2; See [0129]).
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention, to modify the apparatus of ‘713 to include wherein the first signaling and the second signaling comprise user plane signaling and control plane signaling taught by ‘675 in order to implement terrestrial network communications in non-terrestrial networks.
	
Regarding claim 30, ‘713 teaches a non-transitory storage medium (See Fig. 13, #1338) including program code stored thereon, the program code is operable to configure at least one processor in a first network node for transferring signaling for a first plurality of radio cells from a first earth station to a second earth station, wherein the first plurality of radio cells is supported by a space vehicle (SV), comprising: 
program code to transport first signaling between a first plurality of User Equipments (UEs) and a Core Network at a first time, and wherein the first signaling is transported via the SV, the first earth station and the first network node, wherein the first signaling is transported between the SV and the first plurality of UEs using the first plurality of radio cells (the network node may also transmit or signal to the UE terminal(s) one or more report triggering and/or reporting criteria; See Fig. 13 and [0053]); 
program code to cease to transport the first signaling between the first plurality of UEs and the Core Network at a second time, wherein the second time is subsequent to the first time (the network node may be configured to perform, in some example embodiments optionally, one or more actions responsive to receiving the reporting message from the UE terminal; See [0053]); and 
program code to enabling the transport of second signaling between the first plurality of UEs and the Core Network after the second time via the SV, the second earth 202Qualcomm Ref. No. 202376 station and a second network node, wherein the second signaling is transported between the SV and the first plurality of UEs using the first plurality of radio cells (sending a handover signal (e.g., to a new spot beam cell within the same coverage area or in a coverage area of another space/airborne platform, which can be mediated by way of suitable ISL/IAL message(s)), or across an NTN-TN gateway to other network nodes disposed in the network environment; See [0053]).
‘713 fails to teach wherein the first signaling and the second signaling comprise user plane signaling and control plane signaling.
‘675 teaches wherein the first signaling and the second signaling comprise user plane signaling and control plane signaling (feeder link 425b can carry the NG interface between 5GC 460 and NG-RAN 450 (including NGc control plane and NGu user plane) over f2; See [0129]).
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention, to modify the method of ‘713 to include wherein the first signaling and the second signaling comprise user plane signaling and control plane signaling taught by ‘675 in order to implement terrestrial network communications in non-terrestrial networks.

Claims 6-7, 10, 20-21 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over ‘713 in view of ‘675 as applied to claims 5, 9, 20 and 24 above, and further in view of Khan et al. (U.S. PGPub 2021/0399797), hereinafter referred to as Khan.
Regarding claim 6, ‘713 in view of ‘675 fails to teach the method of claim 5, wherein the first earth station and the second earth station act as Level 1 relays, wherein enabling the transport of the second signaling between the plurality of UEs and the Core Network after the second time comprises: transferring, at the second time, a plurality of data links from the first earth station to the second earth station, wherein each data link in the plurality of data links comprises a Level 2 connection between the sNB and the core network, and wherein signaling for each data link in the plurality of data links is transported through the first earth station at a Level 1 prior to the second time and is transported through the second earth station at a Level 1 after the second time.  
Khan teaches wherein the first earth station and the second earth station act as Level 1 relays, wherein enabling the transport of the second signaling between the plurality of UEs and the Core Network after the second time comprises: transferring, at the second time, a plurality of data links from the first earth station to the second earth station, wherein each data link in the plurality of data links comprises a Level 2 connection between the sNB and the core network, and wherein signaling for each data link in the plurality of data links is transported through the first earth station at a Level 1 prior to the second time and is transported through the second earth station at a Level 1 after the second time (Adjusting the PHY layer procedure includes pausing communication with the one of the plurality of satellites during the transition period and resuming communication with the one of the plurality of satellites after the transition period. Resuming communication with the one of the plurality of satellites after the transition period includes communicating with a second satellite of the plurality of satellites after the transition period. The wireless device may have communicated with the one satellite of the plurality of satellites prior to the transition period; See [0108]-[0109]).  
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention, to modify the method of ‘713 in view of ‘675  to include wherein the first earth station and the second earth station act as Level 1 relays, wherein enabling the transport of the second signaling between the plurality of UEs and the Core Network after the second time comprises: transferring, at the second time, a plurality of data links from the first earth station to the second earth station, wherein each data link in the plurality of data links comprises a Level 2 connection between the sNB and the core network, and wherein signaling for each data link in the plurality of data links is transported through the first earth station at a Level 1 prior to the second time and is transported through the second earth station at a Level 1 after the second time taught by Khan in order to minimize loss during handover.

Regarding claim 7, ‘713 in view of ‘675 fails to teach the method of claim 5, wherein the first earth station and the second earth station act as Level 2 relays, wherein enabling the transport of the second signaling between the plurality of UEs and the Core Network after the second time comprises: releasing, immediately prior to the second time, a first plurality of data links between the sNB and the core network, wherein the first plurality of data links transports the first signaling, and wherein each data link in the first plurality of data links comprises a Level 2 connection between the sNB and the first earth station and a concatenated Level 2 connection between the first earth station and the core network; transferring, at the second time and from the first earth station to the second earth station, a Level 1 transport of signaling between the sNB and the core network; and establishing, immediately after the second time, a second plurality of data links between the sNB and the core network, wherein the second plurality of data links transports the second signaling, wherein each data link in the second plurality of data links comprises a Level 2 connection between the sNB and the second earth station and a concatenated Level 2 connection between the second earth station and the core network, and wherein each data link in the second plurality of data links corresponds to one data link in the first plurality of data links.
Shi teaches wherein the first earth station and the second earth station act as Level 2 relays, wherein enabling the transport of the second signaling between the plurality of UEs and the Core Network after the second time comprises: releasing, immediately prior to the second time, a first plurality of data links between the sNB and the core network, wherein the first plurality of data links transports the first signaling, and wherein each data link in the first plurality of data links comprises a Level 2 connection between the sNB and the first earth station and a concatenated Level 2 connection between the first earth station and the core network; transferring, at the second time and from the first earth station to the second earth station, a Level 1 transport of signaling between the sNB and the core network; and establishing, immediately after the second time, a second plurality of data links between the sNB and the core network, wherein the second plurality of data links transports the second signaling, wherein each data link in the second plurality of data links comprises a Level 2 connection between the sNB and the second earth station and a concatenated Level 2 connection between the second earth station and the core network, and wherein each data link in the second plurality of data links corresponds to one data link in the first plurality of data links (transferring connectivity between the various nodes as the coverage area changes; See Figs. 2A-C and 5-7).
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention, to modify the method of ‘713 in view of ‘675 to include wherein the first earth station and the second earth station act as Level 2 relays, wherein enabling the transport of the second signaling between the plurality of UEs and the Core Network after the second time comprises: releasing, immediately prior to the second time, a first plurality of data links between the sNB and the core network, wherein the first plurality of data links transports the first signaling, and wherein each data link in the first plurality of data links comprises a Level 2 connection between the sNB and the first earth station and a concatenated Level 2 connection between the first earth station and the core network; transferring, at the second time and from the first earth station to the second earth station, a Level 1 transport of signaling between the sNB and the core network; and establishing, immediately after the second time, a second plurality of data links between the sNB and the core network, wherein the second plurality of data links transports the second signaling, wherein each data link in the second plurality of data links comprises a Level 2 connection between the sNB and the second earth station and a concatenated Level 2 connection between the second earth station and the core network, and wherein each data link in the second plurality of data links corresponds to one data link in the first plurality of data links taught by Shi in order to enhance mobility management.

Regarding claim 10, ‘713 in view of ‘675 fails to teach the method of claim 9, wherein the first earth station and the second earth station act as Level 1 relays, wherein enabling the transport of the second signaling between the plurality of UEs and the Core Network after the second time comprises: transferring, at the second time, a plurality of data links from the first earth station to the second earth station, wherein each data link in the plurality of data links comprises a Level 2 connection between the first network node and the other of the sNB-DU and the first sNB-CU, wherein each data link in the plurality of data links is transported through the first earth station at a Level 1 prior to the second time and is transported through the second earth station at a Level 1 after the second time.  
Khan teaches wherein the first earth station and the second earth station act as Level 1 relays, wherein enabling the transport of the second signaling between the plurality of UEs and the Core Network after the second time comprises: transferring, at the second time, a plurality of data links from the first earth station to the second earth station, wherein each data link in the plurality of data links comprises a Level 2 connection between the first network node and the other of the sNB-DU and the first sNB-CU, wherein each data link in the plurality of data links is transported through the first earth station at a Level 1 prior to the second time and is transported through the second earth station at a Level 1 after the second time (Adjusting the PHY layer procedure includes pausing communication with the one of the plurality of satellites during the transition period and resuming communication with the one of the plurality of satellites after the transition period. Resuming communication with the one of the plurality of satellites after the transition period includes communicating with a second satellite of the plurality of satellites after the transition period. The wireless device may have communicated with the one satellite of the plurality of satellites prior to the transition period; See [0108]-[0109]).  
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention, to modify the method of ‘713 in view of ‘675  to include wherein the first earth station and the second earth station act as Level 1 relays, wherein enabling the transport of the second signaling between the plurality of UEs and the Core Network after the second time comprises: transferring, at the second time, a plurality of data links from the first earth station to the second earth station, wherein each data link in the plurality of data links comprises a Level 2 connection between the first network node and the other of the sNB-DU and the first sNB-CU, wherein each data link in the plurality of data links is transported through the first earth station at a Level 1 prior to the second time and is transported through the second earth station at a Level 1 after the second time taught by Khan in order to minimize loss during handover.

Regarding claim 20, ‘713 in view of ‘675 fails to teach the first network node of claim 19, wherein the first earth station and the second earth station act as Level 1 relays, wherein the at least one processor is configured to enable the transport of the second signaling between the plurality of UEs and the Core Network after the second time by being configured to: transfer, at the second time, a plurality of data links from the first earth station to the second earth station, wherein each data link in the plurality of data links comprises a Level 2 connection between the sNB and the core network, and wherein signaling for each data link in the plurality of data links is transported through the first earth station at a Level 1 prior to the second time and is transported through the second earth station at a Level 1 after the second time.
Khan teaches wherein the first earth station and the second earth station act as Level 1 relays, wherein enabling the transport of the second signaling between the plurality of UEs and the Core Network after the second time comprises: transferring, at the second time, a plurality of data links from the first earth station to the second earth station, wherein each data link in the plurality of data links comprises a Level 2 connection between the sNB and the core network, and wherein signaling for each data link in the plurality of data links is transported through the first earth station at a Level 1 prior to the second time and is transported through the second earth station at a Level 1 after the second time (Adjusting the PHY layer procedure includes pausing communication with the one of the plurality of satellites during the transition period and resuming communication with the one of the plurality of satellites after the transition period. Resuming communication with the one of the plurality of satellites after the transition period includes communicating with a second satellite of the plurality of satellites after the transition period. The wireless device may have communicated with the one satellite of the plurality of satellites prior to the transition period; See [0108]-[0109]).  
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention, to modify the apparatus of ‘713 in view of ‘675  to include wherein the first earth station and the second earth station act as Level 1 relays, wherein enabling the transport of the second signaling between the plurality of UEs and the Core Network after the second time comprises: transferring, at the second time, a plurality of data links from the first earth station to the second earth station, wherein each data link in the plurality of data links comprises a Level 2 connection between the sNB and the core network, and wherein signaling for each data link in the plurality of data links is transported through the first earth station at a Level 1 prior to the second time and is transported through the second earth station at a Level 1 after the second time taught by Khan in order to minimize loss during handover.

Regarding claim 21, ‘713 in view of ‘675 fails to teach the first network node of claim 19, wherein the first earth station and the second earth station act as Level 2 relays, wherein the at least one processor is configured to enable the transport of the second signaling between the plurality of UEs and the Core Network after the second time by being configured to: release, immediately prior to the second time, a first plurality of data links between the sNB and the core network, wherein the first plurality of data links transports the first signaling, and wherein each data link in the first plurality of data links comprises a Level 2 connection between the sNB and the first earth station and a concatenated Level 2 connection between the first earth station and the core network; transfer, at the second time and from the first earth station to the second earth station, a Level 1 transport of signaling between the sNB and the core network; and establish, immediately after the second time, a second plurality of data links between the sNB and the core network, wherein the second plurality of data links transports the second signaling, wherein each data link in the second plurality of data links comprises a Level 2 connection between the sNB and the second earth station and a concatenated Level 2 connection between the second earth station and the core network, and wherein each data link in the second plurality of data links corresponds to one data link in the first plurality of data links.
Shi teaches wherein the first earth station and the second earth station act as Level 2 relays, wherein the at least one processor is configured to enable the transport of the second signaling between the plurality of UEs and the Core Network after the second time by being configured to: release, immediately prior to the second time, a first plurality of data links between the sNB and the core network, wherein the first plurality of data links transports the first signaling, and wherein each data link in the first plurality of data links comprises a Level 2 connection between the sNB and the first earth station and a concatenated Level 2 connection between the first earth station and the core network; transfer, at the second time and from the first earth station to the second earth station, a Level 1 transport of signaling between the sNB and the core network; and establish, immediately after the second time, a second plurality of data links between the sNB and the core network, wherein the second plurality of data links transports the second signaling, wherein each data link in the second plurality of data links comprises a Level 2 connection between the sNB and the second earth station and a concatenated Level 2 connection between the second earth station and the core network, and wherein each data link in the second plurality of data links corresponds to one data link in the first plurality of data links (transferring connectivity between the various nodes as the coverage area changes; See Figs. 2A-C and 5-7).
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention, to modify the apparatus of ‘713 in view of ‘675 to include wherein the first earth station and the second earth station act as Level 2 relays, wherein the at least one processor is configured to enable the transport of the second signaling between the plurality of UEs and the Core Network after the second time by being configured to: release, immediately prior to the second time, a first plurality of data links between the sNB and the core network, wherein the first plurality of data links transports the first signaling, and wherein each data link in the first plurality of data links comprises a Level 2 connection between the sNB and the first earth station and a concatenated Level 2 connection between the first earth station and the core network; transfer, at the second time and from the first earth station to the second earth station, a Level 1 transport of signaling between the sNB and the core network; and establish, immediately after the second time, a second plurality of data links between the sNB and the core network, wherein the second plurality of data links transports the second signaling, wherein each data link in the second plurality of data links comprises a Level 2 connection between the sNB and the second earth station and a concatenated Level 2 connection between the second earth station and the core network, and wherein each data link in the second plurality of data links corresponds to one data link in the first plurality of data links taught by Shi in order to enhance mobility management.

Regarding claim 24, ‘713 in view of ‘675 fails to teach the first network node of claim 23, wherein the first earth station and the second earth station act as Level 1 relays, wherein the at least one processor is configured to enable the transport of the second signaling between the plurality of UEs and the Core Network after the second time by being configured to: transfer, at the second time, a plurality of data links from the first earth station to the second earth station, wherein each data link in the plurality of data links comprises a Level 2 connection between the first network node and the other of the sNB-DU and the first sNB-CU, wherein each data link in the plurality of data links is transported through the first earth station at a Level 1 prior to the second time and is transported through the second earth station at a Level 1 after the second time.
Khan teaches wherein the first earth station and the second earth station act as Level 1 relays, wherein enabling the transport of the second signaling between the plurality of UEs and the Core Network after the second time comprises: transferring, at the second time, a plurality of data links from the first earth station to the second earth station, wherein each data link in the plurality of data links comprises a Level 2 connection between the first network node and the other of the sNB-DU and the first sNB-CU, wherein each data link in the plurality of data links is transported through the first earth station at a Level 1 prior to the second time and is transported through the second earth station at a Level 1 after the second time (Adjusting the PHY layer procedure includes pausing communication with the one of the plurality of satellites during the transition period and resuming communication with the one of the plurality of satellites after the transition period. Resuming communication with the one of the plurality of satellites after the transition period includes communicating with a second satellite of the plurality of satellites after the transition period. The wireless device may have communicated with the one satellite of the plurality of satellites prior to the transition period; See [0108]-[0109]).  
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention, to modify the apparatus of ‘713 in view of ‘675  to include wherein the first earth station and the second earth station act as Level 1 relays, wherein enabling the transport of the second signaling between the plurality of UEs and the Core Network after the second time comprises: transferring, at the second time, a plurality of data links from the first earth station to the second earth station, wherein each data link in the plurality of data links comprises a Level 2 connection between the first network node and the other of the sNB-DU and the first sNB-CU, wherein each data link in the plurality of data links is transported through the first earth station at a Level 1 prior to the second time and is transported through the second earth station at a Level 1 after the second time taught by Khan in order to minimize loss during handover.

Claims 8, 12-13, 22 and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over ‘713 in view of ‘675 as applied to claims 1 and 15 above, and further in view of Shi et al. (U.S. PGPub 2021/0314060), hereinafter referred to as Shi.
Regarding claim 8, ‘713 in view of ‘675 fails to teach the method of claim 1, wherein the SV is used in a regenerative mode with a split architecture, wherein the SV includes a satellite NodeB (sNB) Distributed Unit (sNB- DU), wherein the sNB-DU communicates with a first sNB Central Unit (sNB-CU) to transport the first signaling and with a second sNB-CU to transport the second signaling, wherein the first signaling is transported between the sNB--DU and the core network via the first sNB-CU, and wherein the second signaling is transported between the sNB-DU and the core network via the second sNB-CU.  
Shi teaches wherein the SV is used in a regenerative mode with a split architecture, wherein the SV includes a satellite NodeB (sNB) Distributed Unit (sNB- DU), wherein the sNB-DU communicates with a first sNB Central Unit (sNB-CU) to transport the first signaling and with a second sNB-CU to transport the second signaling, wherein the first signaling is transported between the sNB--DU and the core network via the first sNB-CU, and wherein the second signaling is transported between the sNB-DU and the core network via the second sNB-CU (See Fig. 5 and [0015]).  
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention, to modify the method of ‘713 in view of ‘675 to include wherein the SV is used in a regenerative mode with a split architecture, wherein the SV includes a satellite NodeB (sNB) Distributed Unit (sNB- DU), wherein the sNB-DU communicates with a first sNB Central Unit (sNB-CU) to transport the first signaling and with a second sNB-CU to transport the second signaling, wherein the first signaling is transported between the sNB--DU and the core network via the first sNB-CU, and wherein the second signaling is transported between the sNB-DU and the core network via the second sNB-CU taught by Shi in order to enhance mobility management.

Regarding claim 12, ‘713 in view of ‘675 fails to teach the method of claim 8, wherein the first sNB-CU is different than the second sNB-CU, and further comprising: enabling the transport of the second signaling between the first plurality of UEs and the Core Network after the second time via the SV by performing a modified handover procedure for each UE in the first plurality of UEs, wherein either (i) the first network node comprises the first sNB-CU and the second network node comprises the second sNB-CU, or (ii) the first network node and the second network node each comprise the sNB-DU. 
Shi teaches wherein the first sNB-CU is different than the second sNB-CU, and further comprising: enabling the transport of the second signaling between the first plurality of UEs and the Core Network after the second time via the SV by performing a modified handover procedure for each UE in the first plurality of UEs, wherein either (i) the first network node comprises the first sNB-CU and the second network node comprises the second sNB-CU, or (ii) the first network node and the second network node each comprise the sNB-DU (See Figs. 5-7).
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention, to modify the method of ‘713 in view of ‘675 to include wherein the first sNB-CU is different than the second sNB-CU, and further comprising: enabling the transport of the second signaling between the first plurality of UEs and the Core Network after the second time via the SV by performing a modified handover procedure for each UE in the first plurality of UEs, wherein either (i) the first network node comprises the first sNB-CU and the second network node comprises the second sNB-CU, or (ii) the first network node and the second network node each comprise the sNB-DU taught by Shi in order to enhance mobility management.

Regarding claim 13, ‘713 in view of ‘675 fails to teach the method of claim 12, wherein performing the modified handover procedure for each UE in the first plurality of UEs comprises at least one of: releasing first non-UE associated links and connections between the sNB-DU and the first sNB-CU immediately before the second time, wherein signaling for the first non-UE associated links and connections is transported between the sNB-DU and the first sNB-CU via the first earth station at a Level 1 or a Level 2; establishing second non-UE associated links and connections between the sNB-DU and the second sNB-CU immediately after the second time, wherein signaling for the second non-UE associated links and connections is transported between the sNB-DU and the second sNB-CU via the second earth station at a Level 1 or a Level 2; releasing first UE associated connections and tunnels between the sNB-DU, the first sNB-CU and the core network immediately before the second time, wherein signaling for the first UE associated connections and tunnels is transported between the sNB-DU and the first sNB-CU using the first non-UE associated links and connections; establishing second UE associated connections and tunnels between the sNB-DU, the second sNB-CU and the core network immediately after the second time, wherein signaling for the second UE associated connections and tunnels is transported between the sNB-DU and the second sNB-CU via the second earth station using the second non-UE associated links and connections; or a combination thereof.  
Shi teaches releasing first non-UE associated links and connections between the sNB-DU and the first sNB-CU immediately before the second time, wherein signaling for the first non-UE associated links and connections is transported between the sNB-DU and the first sNB-CU via the first earth station at a Level 1 or a Level 2; establishing second non-UE associated links and connections between the sNB-DU and the second sNB-CU immediately after the second time, wherein signaling for the second non-UE associated links and connections is transported between the sNB-DU and the second sNB-CU via the second earth station at a Level 1 or a Level 2; releasing first UE associated connections and tunnels between the sNB-DU, the first sNB-CU and the core network immediately before the second time, wherein signaling for the first UE associated connections and tunnels is transported between the sNB-DU and the first sNB-CU using the first non-UE associated links and connections (The TNL re-association can be realized, e.g., by deleting the F1 interface between Sat-DU1 508 and CU1 504 and setting up of a new F1 interface between Sat-DU1 508 and CU0 502. At time T2, the Sat-DU2 510 has moved over geographic area 512 and, therefore, changes its connection from CU2 506 to CU1 504, e.g., via a wireless TNL re-association; See [0033] and [0037]).
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention, to modify the method of ‘713 in view of ‘675 to include wherein performing the modified handover procedure for each UE in the first plurality of UEs comprises at least one of: releasing first non-UE associated links and connections between the sNB-DU and the first sNB-CU immediately before the second time, wherein signaling for the first non-UE associated links and connections is transported between the sNB-DU and the first sNB-CU via the first earth station at a Level 1 or a Level 2; establishing second non-UE associated links and connections between the sNB-DU and the second sNB-CU immediately after the second time, wherein signaling for the second non-UE associated links and connections is transported between the sNB-DU and the second sNB-CU via the second earth station at a Level 1 or a Level 2; releasing first UE associated connections and tunnels between the sNB-DU, the first sNB-CU and the core network immediately before the second time, wherein signaling for the first UE associated connections and tunnels is transported between the sNB-DU and the first sNB-CU using the first non-UE associated links and connections; establishing second UE associated connections and tunnels between the sNB-DU, the second sNB-CU and the core network immediately after the second time, wherein signaling for the second UE associated connections and tunnels is transported between the sNB-DU and the second sNB-CU via the second earth station using the second non-UE associated links and connections; or a combination thereof taught by Shi in order to enhance mobility management.

Regarding claim 22, ‘713 in view of ‘675 fails to teach the first network node of claim 15, wherein the SV is used in a regenerative mode with a split architecture, wherein the SV includes a satellite NodeB (sNB) Distributed Unit (sNB-DU), wherein the sNB-DU communicates with a first sNB Central Unit (sNB-CU) to transport the first signaling and with a second sNB-CU to transport the second signaling, wherein the first signaling is transported between the sNB-DU and the core network via the first sNB-CU, and wherein the second signaling is transported between the sNB-DU and the core network via the second sNB-CU.
Shi teaches wherein the SV is used in a regenerative mode with a split architecture, wherein the SV includes a satellite NodeB (sNB) Distributed Unit (sNB-DU), wherein the sNB-DU communicates with a first sNB Central Unit (sNB-CU) to transport the first signaling and with a second sNB-CU to transport the second signaling, wherein the first signaling is transported between the sNB-DU and the core network via the first sNB-CU, and wherein the second signaling is transported between the sNB-DU and the core network via the second sNB-CU (See Fig. 5 and [0015]).  
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention, to modify the apparatus of ‘713 in view of ‘675 to include wherein the SV is used in a regenerative mode with a split architecture, wherein the SV includes a satellite NodeB (sNB) Distributed Unit (sNB-DU), wherein the sNB-DU communicates with a first sNB Central Unit (sNB-CU) to transport the first signaling and with a second sNB-CU to transport the second signaling, wherein the first signaling is transported between the sNB-DU and the core network via the first sNB-CU, and wherein the second signaling is transported between the sNB-DU and the core network via the second sNB-CU taught by Shi in order to enhance mobility management.

Regarding claim 26, ‘713 in view of ‘675 fails to teach the first network node of claim 22, wherein the first sNB-CU is different than the second sNB-CU, and the at least one processor is further configured to: enable the transport of the second signaling between the first plurality of UEs and the Core Network after the second time via the SV by performing a modified handover procedure for each UE in the first plurality of UEs, wherein either (i) the first network node comprises the first sNB-CU and the second network node comprises the second sNB-CU, or (ii) the first network node and the second network node each comprise the sNB-DU.
Shi teaches wherein the first sNB-CU is different than the second sNB-CU, and the at least one processor is further configured to: enable the transport of the second signaling between the first plurality of UEs and the Core Network after the second time via the SV by performing a modified handover procedure for each UE in the first plurality of UEs, wherein either (i) the first network node comprises the first sNB-CU and the second network node comprises the second sNB-CU, or (ii) the first network node and the second network node each comprise the sNB-DU (See Figs. 5-7).
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention, to modify the apparatus of ‘713 in view of ‘675 to include wherein the first sNB-CU is different than the second sNB-CU, and further comprising: enabling the transport of the second signaling between the first plurality of UEs and the Core Network after the second time via the SV by performing a modified handover procedure for each UE in the first plurality of UEs, wherein either (i) the first network node comprises the first sNB-CU and the second network node comprises the second sNB-CU, or (ii) the first network node and the second network node each comprise the sNB-DU taught by Shi in order to enhance mobility management.

Regarding claim 27, ‘713 in view of ‘675 fails to teach the first network node of claim 26, wherein the at least one processor is configured to perform the modified handover procedure for each UE in the first plurality of UEs by being configured to at least one of: release first non-UE associated links and connections between the sNB-DU and the first sNB-CU immediately before the second time, wherein signaling for the first non-UE associated links and connections is transported between the sNB-DU and the first sNB-CU via the first earth station at a Level 1 or a Level 2; establish second non-UE associated links and connections between the sNB-DU and the second sNB-CU immediately after the second time, wherein signaling for the second non-UE associated links and connections is transported between the sNB-DU and the second sNB-CU via the second earth station at a Level 1 or a Level 2; release first UE associated connections and tunnels between the sNB-DU, the first sNB- CU and the core network immediately before the second time, wherein signaling for the first UE associated connections and tunnels is transported between the sNB-DU and the first sNB-CU using the first non-UE associated links and connections; establish second UE associated connections and tunnels between the sNB-DU, the second sNB-CU and the core network immediately after the second time, wherein signaling for the second UE associated connections and tunnels is transported between the sNB-DU and the second sNB-CU via the second earth station using the second non-UE associated links and connections; or a combination thereof.
Shi teaches releasing first non-UE associated links and connections between the sNB-DU and the first sNB-CU immediately before the second time, wherein signaling for the first non-UE associated links and connections is transported between the sNB-DU and the first sNB-CU via the first earth station at a Level 1 or a Level 2; establishing second non-UE associated links and connections between the sNB-DU and the second sNB-CU immediately after the second time, wherein signaling for the second non-UE associated links and connections is transported between the sNB-DU and the second sNB-CU via the second earth station at a Level 1 or a Level 2; releasing first UE associated connections and tunnels between the sNB-DU, the first sNB-CU and the core network immediately before the second time, wherein signaling for the first UE associated connections and tunnels is transported between the sNB-DU and the first sNB-CU using the first non-UE associated links and connections (The TNL re-association can be realized, e.g., by deleting the F1 interface between Sat-DU1 508 and CU1 504 and setting up of a new F1 interface between Sat-DU1 508 and CU0 502. At time T2, the Sat-DU2 510 has moved over geographic area 512 and, therefore, changes its connection from CU2 506 to CU1 504, e.g., via a wireless TNL re-association; See [0033] and [0037]).
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention, to modify the apparatus of ‘713 in view of ‘675 to include wherein performing the modified handover procedure for each UE in the first plurality of UEs comprises at least one of: releasing first non-UE associated links and connections between the sNB-DU and the first sNB-CU immediately before the second time, wherein signaling for the first non-UE associated links and connections is transported between the sNB-DU and the first sNB-CU via the first earth station at a Level 1 or a Level 2; establishing second non-UE associated links and connections between the sNB-DU and the second sNB-CU immediately after the second time, wherein signaling for the second non-UE associated links and connections is transported between the sNB-DU and the second sNB-CU via the second earth station at a Level 1 or a Level 2; releasing first UE associated connections and tunnels between the sNB-DU, the first sNB-CU and the core network immediately before the second time, wherein signaling for the first UE associated connections and tunnels is transported between the sNB-DU and the first sNB-CU using the first non-UE associated links and connections; establishing second UE associated connections and tunnels between the sNB-DU, the second sNB-CU and the core network immediately after the second time, wherein signaling for the second UE associated connections and tunnels is transported between the sNB-DU and the second sNB-CU via the second earth station using the second non-UE associated links and connections; or a combination thereof taught by Shi in order to enhance mobility management.

Claims 9, 11, 23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over ‘713 in view of ‘675 and Shi as applied to claims 8 and 22 above, and further in view of Wigard et al. (U.S. PGPub 2021/0068065), hereinafter referred to as Wigard.
Regarding claim 9, ‘713 in view of ‘675 and Shi fails to teach the method of claim 8, wherein the first sNB-CU comprises the second sNB-CU, the first network node comprises the second network node, and wherein the first network node comprises the sNB-DU or the first sNB-CU.
Wigard teaches wherein the first sNB-CU comprises the second sNB-CU, the first network node comprises the second network node, and wherein the first network node comprises the sNB-DU or the first sNB-CU (The Network entity may further comprise at least one gNB-CU, which may be associated with at least one gNB-DU. The at least one gNB-CU and at least one gNB-DU may be in communication via at least one F1 interface, at least one X.sub.n-C interface, and/or at least one NG interface via a SGC; See [0064]).
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention, to modify the method of ‘713 in view of ‘675 and Shi to include wherein the first sNB-CU comprises the second sNB-CU, the first network node comprises the second network node, and wherein the first network node comprises the sNB-DU or the first sNB-CU taught by Wigard in order to optimize communication.

Regarding claim 11, ‘713 in view of ‘675 fails to teach the method of claim 9, wherein the first earth station and the second earth station act as a Level 2 relays, wherein enabling the transport of the second signaling between the first plurality of UEs and the Core Network after the second time comprises: releasing, immediately prior to the second time, a first plurality of data links between the first network node and the other of the sNB-DU and the first sNB-CU, wherein the first plurality of data links transports the first signaling, and wherein each data link in the first plurality of data links comprises a Level 2 connection between the first network node and the first earth station and a concatenated Level 2 connection between the first earth station and the other of the sNB- DU and the first sNB-CU; transferring, at the second time and from the first earth station to the second earth station, a Level 1 transport of signaling between the first network node and the other of the sNB-DU and the first sNB-CU; and establishing, immediately after the second time, a second plurality of data links between the first network node and the other of the sNB-DU and the first sNB-CU, wherein the second plurality of data links transports the second signaling, wherein each data link in the second plurality of data links comprises a Level 2 connection between the first network node and the second earth station and a concatenated Level 2 connection between the second earth station and the other of the sNB-DU and the first sNB-CU, and wherein each data link in the second plurality of data links corresponds to one data link in the first plurality of data links.  
Shi teaches wherein the first earth station and the second earth station act as a Level 2 relays, wherein enabling the transport of the second signaling between the first plurality of UEs and the Core Network after the second time comprises: releasing, immediately prior to the second time, a first plurality of data links between the first network node and the other of the sNB-DU and the first sNB-CU, wherein the first plurality of data links transports the first signaling, and wherein each data link in the first plurality of data links comprises a Level 2 connection between the first network node and the first earth station and a concatenated Level 2 connection between the first earth station and the other of the sNB- DU and the first sNB-CU; transferring, at the second time and from the first earth station to the second earth station, a Level 1 transport of signaling between the first network node and the other of the sNB-DU and the first sNB-CU; and establishing, immediately after the second time, a second plurality of data links between the first network node and the other of the sNB-DU and the first sNB-CU, wherein the second plurality of data links transports the second signaling, wherein each data link in the second plurality of data links comprises a Level 2 connection between the first network node and the second earth station and a concatenated Level 2 connection between the second earth station and the other of the sNB-DU and the first sNB-CU, and wherein each data link in the second plurality of data links corresponds to one data link in the first plurality of data links (transferring connectivity between the various nodes as the coverage area changes; See Figs. 2A-C and 5-7).  
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention, to modify the method of ‘713 in view of ‘675 to include wherein the first earth station and the second earth station act as a Level 2 relays, wherein enabling the transport of the second signaling between the first plurality of UEs and the Core Network after the second time comprises: releasing, immediately prior to the second time, a first plurality of data links between the first network node and the other of the sNB-DU and the first sNB-CU, wherein the first plurality of data links transports the first signaling, and wherein each data link in the first plurality of data links comprises a Level 2 connection between the first network node and the first earth station and a concatenated Level 2 connection between the first earth station and the other of the sNB- DU and the first sNB-CU; transferring, at the second time and from the first earth station to the second earth station, a Level 1 transport of signaling between the first network node and the other of the sNB-DU and the first sNB-CU; and establishing, immediately after the second time, a second plurality of data links between the first network node and the other of the sNB-DU and the first sNB-CU, wherein the second plurality of data links transports the second signaling, wherein each data link in the second plurality of data links comprises a Level 2 connection between the first network node and the second earth station and a concatenated Level 2 connection between the second earth station and the other of the sNB-DU and the first sNB-CU, and wherein each data link in the second plurality of data links corresponds to one data link in the first plurality of data links taught by Shi in order to enhance mobility management.

Regarding claim 23, ‘713 in view of ‘675 and Shi fails to teach the first network node of claim 22, wherein the first sNB-CU comprises the second sNB-CU, the first network node comprises the second network node, and wherein the first network node comprises the sNB-DU or the first sNB-CU.
Wigard teaches wherein the first sNB-CU comprises the second sNB-CU, the first network node comprises the second network node, and wherein the first network node comprises the sNB-DU or the first sNB-CU (The Network entity may further comprise at least one gNB-CU, which may be associated with at least one gNB-DU. The at least one gNB-CU and at least one gNB-DU may be in communication via at least one F1 interface, at least one X.sub.n-C interface, and/or at least one NG interface via a SGC; See [0064]).
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention, to modify the apparatus of ‘713 in view of ‘675 and Shi to include wherein the first sNB-CU comprises the second sNB-CU, the first network node comprises the second network node, and wherein the first network node comprises the sNB-DU or the first sNB-CU taught by Wigard in order to optimize communication.

Regarding claim 25, ‘713 in view of ‘675 fails to teach the first network node of claim 23, wherein the first earth station and the second earth station act as a Level 2 relays, wherein the at least one processor is configured to enable the transport of the second signaling between the first plurality of UEs and the Core Network after the second time by being configured to: release, immediately prior to the second time, a first plurality of data links between the first network node and the other of the sNB-DU and the first sNB-CU, wherein the first plurality of data links transports the first signaling, and wherein each data link in the first plurality of data links comprises a Level 2 connection between the first network node and the first earth station and a concatenated Level 2 connection between the first earth station and the other of the sNB- DU and the first sNB-CU; transfer, at the second time and from the first earth station to the second earth station, a Level 1 transport of signaling between the first network node and the other of the sNB-DU and the first sNB-CU; and establish, immediately after the second time, a second plurality of data links between the first network node and the other of the sNB-DU and the first sNB-CU, wherein the second plurality of data links transports the second signaling, wherein each data link in the second plurality of data links comprises a Level 2 connection between the first network node and the second earth station and a concatenated Level 2 connection between the second earth station and the other of the sNB-DU and the first sNB-CU, and wherein each data link in the second plurality of data links corresponds to one data link in the first plurality of data links.
Shi teaches wherein the first earth station and the second earth station act as a Level 2 relays, wherein the at least one processor is configured to enable the transport of the second signaling between the first plurality of UEs and the Core Network after the second time by being configured to: release, immediately prior to the second time, a first plurality of data links between the first network node and the other of the sNB-DU and the first sNB-CU, wherein the first plurality of data links transports the first signaling, and wherein each data link in the first plurality of data links comprises a Level 2 connection between the first network node and the first earth station and a concatenated Level 2 connection between the first earth station and the other of the sNB- DU and the first sNB-CU; transfer, at the second time and from the first earth station to the second earth station, a Level 1 transport of signaling between the first network node and the other of the sNB-DU and the first sNB-CU; and establish, immediately after the second time, a second plurality of data links between the first network node and the other of the sNB-DU and the first sNB-CU, wherein the second plurality of data links transports the second signaling, wherein each data link in the second plurality of data links comprises a Level 2 connection between the first network node and the second earth station and a concatenated Level 2 connection between the second earth station and the other of the sNB-DU and the first sNB-CU, and wherein each data link in the second plurality of data links corresponds to one data link in the first plurality of data links (transferring connectivity between the various nodes as the coverage area changes; See Figs. 2A-C and 5-7).
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention, to modify the apparatus of ‘713 in view of ‘675 to include wherein the first earth station and the second earth station act as a Level 2 relays, wherein enabling the transport of the second signaling between the first plurality of UEs and the Core Network after the second time comprises: releasing, immediately prior to the second time, a first plurality of data links between the first network node and the other of the sNB-DU and the first sNB-CU, wherein the first plurality of data links transports the first signaling, and wherein each data link in the first plurality of data links comprises a Level 2 connection between the first network node and the first earth station and a concatenated Level 2 connection between the first earth station and the other of the sNB- DU and the first sNB-CU; transferring, at the second time and from the first earth station to the second earth station, a Level 1 transport of signaling between the first network node and the other of the sNB-DU and the first sNB-CU; and establishing, immediately after the second time, a second plurality of data links between the first network node and the other of the sNB-DU and the first sNB-CU, wherein the second plurality of data links transports the second signaling, wherein each data link in the second plurality of data links comprises a Level 2 connection between the first network node and the second earth station and a concatenated Level 2 connection between the second earth station and the other of the sNB-DU and the first sNB-CU, and wherein each data link in the second plurality of data links corresponds to one data link in the first plurality of data links taught by Shi in order to enhance mobility management.
Conclusion
Any response to this action should be mailed to:
Commissioner for Patents,
P.O. Box 1450
Alexandria, VA 22313-1450

Hand delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314
	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY L SHIVERS whose telephone number is (571)270-3523. The examiner can normally be reached Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chirag Shah can be reached on 571-272-3144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASHLEY SHIVERS/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        11/18/2022